DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Claim Interpretation
 	The instant claim 1 sets forth the titanium alloy layer being “composed of” a stack of composite layers. It is noted to applicant that the transitional phrase composed of is being treated in the same manner as “consisting essentially of” per MPEP 2111.03(IV). As nothing in the specification has explicitly excluded additional constituents in the alloy layer, the transitional phrase is only seen to limit the scope of the alloy layer to the specified materials or steps "and 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over A. Robin, et al. (NPL "Electrolytic Coating of Titanium.." hereinafter referred to as "Robin").
Regarding claim 1, Robin teaches a conductive material (P. 137, Titanium coatings on nickel electrodes) comprising:
a base material that is conductive at least at a surface thereof (Fig. 16 and P. 137, nickel substrate); and 
a titanium film on the surface of the base material (Fig. 16 and P. 137, titanium deposit), the titanium film having an average film thickness of not less than 1 µm and not more than 300 µm (Fig. 16 and P. 137, 20-30 µm thickness, the average thickness falling between 20-30 µm),
wherein the titanium film includes:
a titanium layer (Fig. 16 and P. 137, external layer of pure titanium, inevitable impurities presumed); and 
a titanium alloy layer (Fig. 16 and P. 137, underlayers) containing an alloy of a metal contained in the base material and titanium (Fig. 16 and P. 139, Ti2Ni, TiNi, TiNi3), and 
the titanium alloy layer is disposed between the titanium layer and the base material (Fig. 16 and P. 140 – Conclusion, multilayer interdiffusion zone joining titanium coatings to nickel substrate), 
the base material is made of nickel (Fig. 16 and P. 137, nickel substrate), and
3, TiNi, Ti2Ni, and pure titanium external coating (P. 140), such that at least the interfaces of the layers in the interdiffusion zone would be expected to possess or render obvious composite layers of Ni-TiNi3, TiNi3-TiNi, and TiNi-Ti2Ni as claimed, absent an objective showing the contrary (see MPEP 2112(III)), 
and a thickness of the titanium alloy layer is about 2.17~2.5 µm, falling within the claimed range of 0.1-3 µm (Fig. 16 as annotated below and P. 139). In Fig. 16, the titanium alloy layer of Robin exhibits approximate maximum and minimum thickness measurements, when converted from image units to microns by the scale bar (line 3), of about 8.8 µm (line 1) and about 7.6 µm (line 2). Robin teaches this layer of the same structure as shown in Fig. 16 but at 3.5x less thick when processed at 600ºC instead of 700ºC (P. 139), such that Robin teaches an alloy layer thickness of, when converted to 3.5x less thick, about 2.17~2.5 µm. 

    PNG
    media_image1.png
    395
    620
    media_image1.png
    Greyscale

Robin Fig. 16
Regarding claim 2, Robin is silent as to a thickness measurement as claimed; however, the Ti coating in Robin is produced using a molten salt bath containing 42 mol% KF (P. 126, 2TiF6 (P. 127, Melt preparation) as indicated in the instant specification (P. 11, lines 2-4). Furthermore, Robin uses electrocoating at a current density of 25-50 mA/cm2 and temperature of 600-700ºC (P. 127, Electrocoating experiments) similar to applicant’s processing at a current density of 10-500 mA/cm2 at 650-850 ºC (P. 13, lines 2-3 and 11-12). Additionally, Robin uses a nickel electrode and titanium counter electrode (P. 127, Electrodes) similar to applicant’s cathode and anode requirements (P. 12, lines 12 and 23). In considering the substantially similar processing, and that the process as disclosed in Robin meets the only processing parameter indicated by applicant for achieving a smooth titanium film, the surface of the Ti coating in Robin would be expected to possess or render obvious a maximum and minimum thickness measurement within ±50% of the average thickness as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Response to Arguments
Applicant's arguments filed 12/15/2020 with regards to the rejections under 35 U.S.C 102/103 over Robin have been fully considered but they are not persuasive. 
Applicant asserts that the thickness of the titanium alloy layer in Robin obtained at 700ºC and shown in Fig. 16 of the reference is more than 20 µm, and Robin’s teaching of a layer 3.5x less thick at 600ºC would result in a thickness of more than 5 µm, and as such neither thickness 
	Applicant argues that the amended claim 1 can obtain an advantageous effect that peeling-off of titanium film can be more reliably prevented while the functions derived from the titanium layer are also not impaired, and as Robin does not disclose the claimed feature, the advantageous effect corresponds to an unexpected effect over that of Robin, and as such Robin does not render obvious the claimed thickness of 0.1-3 µm. The examiner does not concur. As Robin anticipates the claimed thickness feature, arguments to nonobviousness are considered moot. Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 2145(I). Furthermore, applicant’s disclosure (Pg. 9 lines 22-25) of the peeling-off resistance and lack of impairment effects are set forth for a titanium alloy layer from 0.1-20 µm, such that titanium alloy layer thicknesses well above the claimed range would also be expected to meet the effects. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736